DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 9, it appears the word -- a -- should be inserted before the word “perform”.
In claim 14, line 3, the phrase “the plurality of the calibrated spindle tool” should be changed to -- the plurality of calibrated spindle tool -- to provide consistency.
In claim 15, line 9, it appears the word -- a -- should be inserted before the word “perform”.
In claim 19, line 3, the phrase “the plurality of the calibrated spindle tool” should be changed to -- the plurality of calibrated spindle tool -- to provide consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 12, line 2, the phrase “the tool” is vague.  Is this referring to the “machining tool” or the “calibrated spindle tool” or the “tool”?  Please clarify.
In claim 20, line 2, the phrase “the tool” is vague.  Is this referring to the “machining tool” or the “calibrated spindle tool” or the “tool”?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0145932 (Kawai et al.).
With regards to claim 1, Kawai et al. discloses a controller for machine tool comprising, as illustrated in Figures 1-10, a machine assessment system for a machining tool including a spindle 1 such that the machine assessment system comprising a calibrated spindle tool 2 configured to couple to a distal end of the spindle 1; a displacement sensor 6x,6y,6z (e.g. non-contact displacement gauges) configured to measure a performance characteristic (e.g. displacement direction) of the machining tool based on a controlled excitation of the calibrated spindle tool, in measuring the performance characteristic, the displacement sensor is detached from the calibrated spindle tool (paragraph [0032]); a controller 10 communicably coupled to the 
With regards to claim 2, Kawai et al. further discloses a vibration mechanism (e.g. motor not illustrated; paragraph [0035]) operable to exert the controlled excitation to the calibrated spindle tool.  (See, paragraph [0033],[0034],[0035]).
With regards to claim 9, Kawai et al. further discloses a fixture configured to support at least one of the controller, the displacement sensor, and the calibrated spindle tool such that the fixture is configured to mount at the machining tool for the machine health assessment.  (See, as observed in Figure 5).
With regards to claim 10, Kawai et al. further discloses the calibrated spindle tool 2 is a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool.  (See, paragraphs [0008] to [0011],[0030],[0032],[0047]).
With regards to claim 12, Kawai et al. further discloses the calibrated spindle tool 2 is a tool disposed in a tool magazine of the machining tool and the tool is employed to perform a spindle runout assessment of the machining tool.  (See, paragraphs [0008] to [0011],[0030], [0032],[0047]).
With regards to claim 13, Kawai et al. further discloses the controller 10 is configured to perform a dynamic response assessment, a machine alignment assessment, a spindle runout assessment or a combination thereof.  (See, paragraphs [0008] to [0011],[0030],[0032],[0047]).

Claims 1-2, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0180104 (Hug et al.).
With regards to claim 1, Hug et al. discloses a system for measurement of characteristic variable of a machining tool comprising, as illustrated in Figures 1-11, a machine assessment system for a machining tool including a spindle 30 such that the machine assessment system 
With regards to claim 2, Hug et al. further discloses a vibration mechanism 32 (e.g. spindle drive; paragraph [0056]) operable to exert the controlled excitation to the calibrated spindle tool.  (See, paragraph [0056]).
With regards to claim 9, Hug et al. further discloses a fixture configured to support at least one of the controller, the displacement sensor, and the calibrated spindle tool such that the fixture is configured to mount at the machining tool for the machine health assessment.  (See, as observed in Figures 1,8,10-11).
With regards to claim 10, Hug et al. further discloses the calibrated spindle tool 2 is a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool.  (See, paragraphs [0022],[0034],[0039],[0043],[0061],[0063],[0084]).
With regards to claim 13, Hug et al. further discloses the controller 10 is configured to perform a dynamic response assessment, a machine alignment assessment, a spindle runout assessment or a combination thereof.  (See, paragraphs [0022],[0034],[0039],[0043],[0061], [0063],[0084])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Application Publication 2007/0145932 (Kawai et al.) or U.S. Patent Application Publication 2020/0180104 (Hug et al.) in view of U.S. Patent Application Publication 2014/0202018 (Barkman et al.).
With regards to claim 3, the references, Kawai et al. and Hug et al., do not disclose the vibration mechanism includes a mechanical impactor operable to exert a physical force upon the calibrated spindle tool; an actuation device configured to operate the mechanical impactor such that the actuation device energizes the mechanical impactor to have the mechanical impactor exert the physical force; a load cell disposed at the mechanical impactor to measure an excitation signal indicative of the physical force such that the load cell is communicably coupled to the controller to provide the excitation signal.
Barkman et al. discloses a system for performing machine measurements comprising, as illustrated in Figures 1-33, a machine assessment system 50 for a machining tool including a spindle 30 such that the machine assessment system comprising a calibrated spindle tool 58 configured to couple to a distal end of the spindle 56; a controller (e.g. laptop; paragraph [0112]); a displacement sensor 46,56 (e.g. federal gauge/encoder; paragraphs [0093],[0111]) configured to measure a performance characteristic; a mechanical impactor 20 operable to exert a physical force upon the calibrated spindle tool; an actuation device 20,52 (e.g. VCM) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ a mechanical impactor operable to exert a physical force upon the calibrated spindle tool; an actuation device configured to operate the mechanical impactor such that the actuation device energizes the mechanical impactor to have the mechanical impactor exert the physical force; a load cell disposed at the mechanical impactor to measure an excitation signal indicative of the physical force such that the load cell is communicably coupled to the controller to provide the excitation signal as suggested by Barkman et al. to the system of either Kawai et al. or Hug et al. to have the ability to provide proper alignment and runout of the machine tool to the workpiece.  (See, paragraphs [0109],[0111] of Barkman et al.). 
With regards to claim 4, Barkman et al. further discloses the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized.  (See, paragraphs [0080],[0107]).
With regards to claim 5, Barkman et al. further discloses the actuation device includes a spring to trigger the mechanical impactor to exert the physical force in response to being energized.  (See, paragraph [0107]).
With regards to claim 6, the reference, Kawai et al. and Hug et al., as modified by Barkman et al., further disclose the performance characteristic of the machining tool is indicative of a vibrational response of the machining tool due to the physical force exerted by the mechanical impactor.  (See, paragraphs [0040],[0041] of Kawai et al; paragraph [0083] of Hug et al.; paragraph [0010] of Barkman et al.).

With regards to claim 8, the references, Kawai et al. and Hug et al., do not explicitly specify a power supply configured to provide power to at least one of the controller and the displacement sensor.  However, to have employ such structural characteristic as a power supply is considered to have been obvious to an artisan in the art before the effective filing date of the claimed invention since it is inherent that a power supply is necessary in order for the system, like the controller or the displacement, to perform its functions without departing from the scope of the invention.
With regards to claims 15-18 and 20, independent claim 5 is commensurate in scope with the above claims 1,8-9 while dependent claims 16-18,20 are commensurate in scope with the above claims 2-3,12-13 and the claims are rejected for the same reasons as set forth above.

Claims 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Application Publication 2007/0145932 (Kawai et al.) or U.S. Patent Application Publication 2020/0180104 (Hug et al.) in view of U.S. Patent 5,111,590 (Park).
With regards to claim 11, the references, Kawai et al. or Hug et al., do not disclose the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and damping characteristics.
Park discloses a system for machine tool accuracy comprising, as illustrated in Figures 1a-32, a machine assessment system for a machining tool including a spindle 8’ such that the machine assessment system comprising a calibrated spindle tool 7’ configured to couple to a distal end of the spindle 30; the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the calibrated spindle tool is a tool artifact to perform a dynamic vibration assessment of the machining tool such that the tool artifact has a known mass and damping characteristics as suggested by Park to the system of Kawai et al. or Hug et al. to have the ability to determine whether the machine tool is influence due to errors based on the movement of the tool artifact.  (See, column 4, lines 23-34 of Park).
With regards to claim 14, Park, modifying either Kawai et al. or Hug et al., further discloses a plurality of calibrated spindle tools such that the plurality of the calibrated spindle tools includes a mandrel and a tool artifact having a known mass and damping characteristics; the mandrel is employed to perform at least one of the machine alignment assessment and the spindle runout assessment; the tool artifact is employed to perform the dynamic response assessment.  (See, column 4, lines 56-66; column 5, lines 19-30; column 8, lines 33-41).
	With regards to claim 19, the claim is commensurate in scope with the above claim 14 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Liao, Tang, Ould, Pahk, Lankford, are related to system for detecting anomalies and calibration of a machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861